DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Status of the Claims
Claims 1-3, 6, 8-15, and 18-23 are pending.
Claims 1-3, 6, 8-15, and 18-23 are rejected.
Priority
The objection to the claim for priority in the Office action mailed 03 September 2021 is withdrawn in view of the corrected Application Data Sheet received 02 December 2021. 
Claim Rejections - 35 USC § 112
The rejection of claims under 35 U.S.C. 112(b) in the Office action mailed 03 September 2021 is withdrawn except for the rejection noted below.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 6, 8-15, and 18-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claims 1, 9, and 15 are indefinite for reciting a step of identifying a gene fusion because the claims do not require analysis of a first read sequence comprising exons from different genes, or use of exon suffix and prefix of exons from different genes. The claims can 
Claims 2, 3, 6, 8, 10-14, and 18-23 are rejected for the same reason as claims 1, 9, and 15 because they depend from claims 1, 9, and 15 and fail to remedy the indefiniteness of claims 1, 9, and 15.
Applicant's arguments filed 02 December 2021 have been fully considered but they are not persuasive. The applicants did not provide an argument regarding the above rejection under 35 U.S.C. 112(b).
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3, 6, 8-15, and 18-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Independent claim 1 recites a computerized apparatus that analyzes a first read sequence from a human transcriptome from a sequencer by aligning the prefix of the first read sequence to a plurality of first exon suffixes from an exon suffix database, and aligning the suffix of the first read sequence to a plurality of first exon prefixes from an exon prefix database, calculate the sum of the sequence elements of the first read sequence aligned to a selected exon suffix, the number of sequence elements of the first read aligned to a selected exon prefix, and a constant, and if the sum equals the length of the first read sequence determining the presence of an exon junction and 
Dependent claim 2 further recites a mental process of considering data of the first exon suffix that is a reverse sequence. Dependent claim 3 further recites a mental process of considering data of the second exon prefix that is a reverse sequence. Dependent claim 6 further recites a mental process of aligning the exon suffix to the prefix of the first sequence read by a minimum number of sequence elements. Dependent claim 8 further recites a mental process of considering data of exon prefix and exon suffix sequences of 10-40 bases. Dependent claims 10 and 18 further recite a mental process of mapping the exon database prefix and suffix to a second read sequence. Dependent claims 11 and 19 further recite a mental process of considering data of a second paired end read sequence. Dependent claims 12 and 20 further recite a mental process of determining a confidence value of the junction. Dependent claim 13 further recites a mental process of determining a confidence value that depends on a number of unique read sequences that correspond to the junction. Dependent claim 14 further recites a mental process of considering data of exon prefix and exon suffix databases comprising sequences from 10-40 bases. Dependent claim 21 further recites a mental process of considering data of a first read sequence that is 25-50 bases long. Dependent claim 23 further recites a mental process of considering data of a first read sequence selected from a library of thousands of nucleic acid fragments.

The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements of a computer processor and computer memory in independent claims 1 and 9 and computer readable media in independent claim 15 and the additional elements of inputting data in independent claims 1, 9, and 15 are conventional computer components and processes.
The claimed subject matter comprises an abstract idea that is computer mediated. Performing an abstract idea on a generic computer is not an additional element that is significantly more than the abstract idea itself. In Alice Corp. Pty. Ltd. v. CLS Bank Int'l (573 U.S. 134 S.Ct. 2347, 110 USPQ2d 1976 (2014)) the Supreme Court reviewed the prior Benson, Flook, and Diehr decisions regarding claims directed to an abstract idea that include a step of using computers:
These cases demonstrate that the mere recitation of a generic computer cannot transform a patent-ineligible abstract idea into a patent-eligible invention. Stating an abstract idea “while adding the words ‘apply it’” is not enough for patent eligibility. Mayo, supra, at ___ (slip op., at 3). Nor is limiting the use of an abstract idea “‘to a Bilski, supra, at 610–611. Stating an abstract idea while adding the words “apply it with a computer” simply combines those two steps, with the same deficient result. Thus, if a patent’s recitation of a computer amounts to a mere instruction to “implemen[t]” an abstract idea “on…a computer,” Mayo, supra, at ___ (slip op., at 16), that addition cannot impart patent eligibility. This conclusion accords with the pre-emption concern that undergirds our §101 jurisprudence. Given the ubiquity of computers, see 717 F. 3d, at 1286 (Lourie, J., concurring), wholly generic computer implementation is not generally the sort of “additional featur[e]” that provides any “practical assurance that the process is more than a drafting effort designed to monopolize the [abstract idea] itself.” Mayo, 566 U. S., at ___ (slip op., at 8–9).
	Regarding claims to computers and computer-readable media that execute an abstract idea, the court further stated:
Petitioner’s claims to a computer system and a computer-readable medium fail for substantially the same reasons. Petitioner conceded below that its media claims rise or fall with its method claims. En Banc Response Brief for Defendant-Appellant in No. 11–1301 (CA Fed.) p. 50, n. 3. As to its system claims, petitioner emphasizes that those claims recite “specific hardware” configured to perform “specific computerized functions.” Brief for Petitioner 53.But what petitioner characterizes as specific hardware-a “data processing system” with a “communications controller” and “data storage unit,” for example, see App. 954,958, 1257-is purely functional and generic. Nearly every computer will include a “communications controller” and “data storage unit” capable of performing the basic calculation, storage, and transmission functions required by the method claims. See 717 F. 3d, at 1290 (Lourie, J., concurring). As a result, none of the hardware recited by the system claims “offers a meaningful limitation beyond generally linking ‘the use of the [method] to a particular technological environment,’ that is, implementation via computers.” Id., at 1291 (quoting Bilski, 561 U. S., at 610–611). Put another way, the system claims are no different from the method claims in substance. The method claims recite the abstract idea implemented on a generic computer; the system claims recite a handful of generic computer components configured to implement the same idea. This Court has long “warn[ed] . . . against” interpreting §101 “in ways that make patent eligibility ‘depend simply on the draftsman’s art.’” Mayo, supra, at ___ (slip op., at 3) (quoting Flook, 437 U. S., at 593); see id., at 590 (“The concept of patentable subject matter under §101 is not ‘like a nose of wax which may be turned and twisted in any direction . . . ’”). Holding that the system claims are patent eligible would have exactly that result.

	The additional element of sequencing nucleic acids using a polynucleotide sequencer in independent claims 1 and 9, a next generation sequencer in claim 22, and instructions therefor in independent claim 15 is conventional. Evidence for the conventionality of next generation sequencers and sequencing nucleic acids is shown in Shendure et al. (Nature Biotechnology vol. 26, pages 1135-1145 (2008)). Shendure reviews commercially available next generation sequencing apparatus on pages 1136-1140. Shendure et al. shows commercially available next-generation polynucleotide sequencer apparatus on pages 1136-1140. Shendure et al. shows software for sequencing on page 1142 and Table 3.
Applicant's arguments filed 02 December 2021 have been fully considered but they are not persuasive.
The applicants state the claimed subject matter improves the accuracy of identifying fusion junctions. The argument is not persuasive because any improved accuracy is due to the recited abstract idea. The claimed subject matter does not improve the operation of a polynucleotide sequencer or a computer. Instead any improvement is due to an improved abstract idea.
In SAP America, Inc. v. Investpic, LLC (USPQ2d 1597 (Fed.Cir. 2018)) the court stated regarding improved abstract ideas:
There is, in short, nothing “inventive” about any claim details, individually or in combination, that are not themselves in the realm of abstract ideas. In the absence of the required “inventive concept” in application, the claims here are legally equivalent to claims simply to the asserted advance in the realm of abstract ideas—an advance in mathematical techniques in finance. Under the principles developed in interpreting § 101, patent law does not protect such claims, without more, no matter how groundbreaking the advance. An innovator who makes such an advance lacks patent protection for the advance itself. If any such protection is to be found, the innovator 
	The applicants state the claimed subject matter does not recite a mental process grouping of abstract ideas because of the complexity of analysis of sequences of the entire human transcriptome. The argument is not persuasive because the claimed subject matter only requires analysis of a first read sequence (or a total of two read sequences in claims 10 and 18). Claim 23 does not require analysis of thousands of sequences, instead it only requires that a read sequence is selected from a library of thousands of nucleic acid fragments.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN S. BRUSCA whose telephone number is (571)272-0714. The examiner’s fax number is (571) 273-0714. The examiner can normally be reached on M-F 8:30 AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz Skowronek can be reached on (571) 272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 



/JOHN S BRUSCA/Primary Examiner, Art Unit 1631